OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of aggravated robbery and the punishment was assessed at ninety-nine (99) years in the Department of corrections. On direct appeal the conviction was affirmed. Kemp v. State, 746 S.W.2d 316, (Tex.Ct.App.—Houston [1st], 1988) (opinion on motion for rehearing). From this action the appellant brings a petition for discretionary review to this Court.
In the petition applicant alleges that the Court of Appeals erred in holding that he had not sufficiently preserved his complaint for appeal nor had he met his burden of establishing a prima facie case of racial discrimination in the use of peremptory challenges. At the time the Court of Appeals decided the issues they did not have the benefit of this Court’s ruling in Keeton v. State, 749 S.W.2d 861 (Tex.Cr.App.1988). Nor does it appear that the court of appeals considered our holding in DeBlanc v. State, 732 S.W.2d 640 (Tex.Cr.App.1987). While we express no opinion on the ultimate outcome of this case it is our opinion that the Court of appeals should be given the opportunity to reevaluate their decision in light of the more recent holdings of this Court.
Therefore, the cause will be remanded to the First Court of Appeals for further proceedings consistent with this opinion.